262 Wis.2d 97 (2003)
2003 WI 58
663 N.W.2d 268
IN THE MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Darin S. HARMON, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Darin S. HARMON, Respondent.
No. 03-1149-D.
Supreme Court of Wisconsin.
Decided June 16, 2003.
*98 The Court entered the following order on this date:
On May 6, 2003, the Office of Lawyer Regulation (OLR) and Attorney Darin S. Harmon filed a Stipulation asking this court to impose reciprocal discipline identical to that imposed on Attorney Harmon by the Iowa Supreme Court. That court publicly reprimanded Attorney Harmon for misconduct stemming from his representation of a party to a dissolution proceeding. Attorney Harmon was reprimanded for violating DR 5-105(B) of the Iowa Code of Professional Responsibility by engaging in an impermissible "issue" conflict and for communicating with a party known to be represented by counsel, in violation of DR 7-104(A)(1).
SCR 22.22(3) provides that this court shall impose the identical discipline unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Harmon contend, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that the Stipulation is accepted and Attorney Darin S. Harmon is hereby publicly reprimanded for professional misconduct pursuant to SCR 22.22.